Citation Nr: 0820554	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  97-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of an 
injury to the right great toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty from October 1992 to 
November 1995.  He had additional service with the National 
Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in March 1996, the RO denied the 
veteran's claim for service connection for a back disability.  
When this case was before the Board in August 2001, it was 
remanded in order to ensure due process and to obtain 
additional evidence.  

In a rating decision dated in February 2003, the RO denied 
service connection for residuals of an injury to the right 
great toe.  In a January 2005 decision, the Board remanded 
this claim for additional development of the record.  
 
More recently, this case was before the Board in June 2006, 
wherein both of his claims were remanded for additional 
development and further consideration.  This additional 
development occurred via the Appeals Management Center (AMC) 
in Washington, DC.  In an October 2007 supplemental statement 
of the case (SSOC), the AMC continued to deny the veteran's 
claims and returned the case to the Board.

The appellant has not raised, and the clinical evidence of 
record does not suggest, a claim of service for a back 
disability as secondary to service-connected pes planus.  In 
this regard, the Board notes that the opinion of K.K., D.O., 
in February 1997, that pes planus can cause and aggravate any 
back condition, but that the veteran's pes planus was not 
disabling at that time, does not suggest a claim of secondary 
service connection.  As such, the Board finds that as a 
secondary service connection claim for a back disability has 
not been raised by the appellant or record, nor adjudicated 
by the RO and developed for appellate consideration, such a 
claim is not inextricably intertwined with the issue on 
appeal, and is not for consideration by the Board at this 
time.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran's back disability is causally or 
etiologically related to his service in the military.

2.  There is no competent medical nexus evidence of record 
indicating the veteran has residuals of an injury to the 
right great toe, which are causally or etiologically related 
to his service in the military. 


CONCLUSIONS OF LAW

1.  A back disability was not incurred in, or aggravated by, 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).

2.  Chronic residual disability of an injury to the right 
great toe was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 3.306, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, VA issued VCAA notice letters dated in 
January 2002, December 2002, January 2005, and June 2006 from 
the agency of original jurisdiction (AOJ) to the appellant.  
These letters informed the appellant of what evidence was 
required to substantiate his claims for service connection.  
These letters also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims. 

In addition, the June 2006 letter from VA explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  However, because the instant decision 
denies the veteran's claims, no disability rating or 
effective date will be assigned.  

In the case currently before the Board, the VCAA notice did 
not make specific reference to all of the applicable 
information for both of the claims for service connection.  
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair."). 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The Board notes that the veteran is represented by a service 
organization in this case.  Further, a statements of the case 
issued in December 1996 and December 2003, as well as the 
multiple supplemental statements of the case, under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant regulations (38 C.F.R. 
§§ 3.303-3.309) for consideration of the veteran's claims.  
The appellant was, thus, informed of what was needed to grant 
his claims of entitlement to service connection for a right 
great toe disability and a back disability.  Also, the 
claimant demonstrated that there was actual knowledge of what 
was needed to establish the claims.  In testimony before the 
undersigned Veterans Law Judge (VLJ) and in statements dated 
in May 2006 and May 2008, the veteran's representative 
outlined the criteria necessary to grant the claims for 
service connection and set forth relevant facts of the case.  
Actual knowledge is established by statements by the claimant 
and the claimant's representative that demonstrates an 
awareness of what was necessary to substantiate his claims.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) ; see 
also Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decisions 
that are the basis of the appeal were decided before the 
issuance of complete appropriate VCAA notice.  As such, the 
timing of that VCAA notice is presumed to be prejudicial.  

However, the case was readjudicated thereafter.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, reports of VA post-
service treatment and examinations, and private medical 
records.  Additionally, the claims file contains the 
veteran's own statements in support of his claims, including 
transcripts of his hearing before a Decision Review Officer 
of the RO, as well as a transcript of his hearing before the 
undersigned VLJ of the Board.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Certain 
chronic diseases will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by affirmative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Analysis

Back Disability 

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for a back disability, 
so it must be denied.  38 C.F.R. § 3.102.  

In this regard, the Board acknowledges that the veterans' 
service medical records show that the veteran was treated for 
complaints of back pain in May 1994, and that he reported 
having experienced occasional back pain since that time.  
However, the Board points out that the veteran's December 
1995 separation examination report indicates that examination 
of his spine and musculoskeletal system were normal.  See 
38 C.F.R. § 3.303(a) (service connection requires that the 
facts "affirmatively [show] inception or aggravation . . . 
."). 

In addition, there is no objective evidence of continuance of 
symptomatology during the years following the veteran's 
discharge from service.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).  
Although the veteran's private treatment reports state that 
he was diagnosed with scoliosis in 1995, he was not treated 
again for his back until 1997.  In the absence of 
demonstration of continuity of symptomatology, the initial 
demonstration of the disability at issue, years after 
service, is too remote from service to be reasonably related 
to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board acknowledges that the K. K., D.O. opined in a 
February 1997 letter that pes planus can aggravate any back 
disability but that the veteran's service-connected pes 
planus was not disabling at that time.  (As noted above, such 
a statement is not sufficient to raise a claim of secondary 
service connection for a back disability as secondary to 
service-connected pes planus, nor has such a claim been 
contended by the appellant.)  However, it is significant to 
note that Dr. K did not refer to any credible supporting 
evidence that the veteran's back disability was related to 
his service, including his pes planus.  See Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is not 
required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of the veteran's disorder).  See 
also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (the Court 
rejected a medical opinion as "immaterial" where there was 
no indication the physician had reviewed relevant service 
medical records or any other relevant documents that would 
have enabled him to form an opinion on service connection on 
an independent basis).  Thus, the probative value of the 
veteran's treating provider's opinion is diminished.  

In contrast, the December 1995 and July 2002 VA examiners 
concluded that the veteran's current back disability is 
unrelated to the veteran's military service.  Both VA 
examiners found that the veteran's current back complaints 
were caused by mild scoliosis and a Schmorl's node, which 
were unrelated to his military service.  The July 2002 VA 
examiner further explained that the veteran's scoliosis was 
congenital and that his Schmorl's node was an acquired 
condition that began in adolescence.   See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  Furthermore, scoliosis 
is a congenital disorder, which is not considered a disease 
or injury for purposes of VA disability compensation and, 
therefore, cannot be service connected as a matter of law 
absent evidence of additional disability due to superimposed 
disease or injury-which there is none.   See 38 C.F.R. 
§§ 3.303(c), 4.9.  See also Monroe v. Brown, 4 Vet. App. 513, 
514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82- 90 
(July 18, 1990; VAOPGCPREC 11-1999 (Sept. 2, 1999).  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, for 
the reasons explained above, the Board affords greater weight 
to the opinions contained in December 1995 and July 2002 VA 
examination reports.  See Madden v. Gober, 125 F.3d 1477, 
1481 (1997) (in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility and probative value of proffered evidence in the 
context of the record as a whole).  The July 2002 VA 
examination report reflects that the VA examiner reviewed the 
veteran's entire claims folder prior to finding that the 
veteran's current back disability was not related to his 
military service.  In short, these VA examiners' opinions 
have significant probative weight since each was based on a 
review of the complete record, and the VA examiner not only 
considered the veteran's assertions and medical history, but 
also undertook a comprehensive clinical examination of him.  
See Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

In short, the only evidence portending that the veteran's 
back disability is related to his service in the military 
comes from him personally.  As a layman, the veteran simply 
does not have the necessary medical training and/or expertise 
to determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  As such, his 
allegations, alone, have no probative value without medical 
evidence substantiating them.  So the preponderance of the 
evidence is against his claim, in turn, meaning the benefit-
of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).



Residuals of a Right Great Toe Injury

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of an 
injury to the right great toe, so it must be denied.  
38 C.F.R. § 3.102.  

The Board acknowledges that the veteran sustained injury to 
the right great toe in October 1998, while performing 
physical training for National Guard training, which was 
diagnosed as a possible right great toe strain.  See 
38 U.S.C.A. §§ 101(24), 1110; 38 C.F.R. §§ 3.303, 3.6(a) 
(Service connection may only be granted for disease or injury 
incurred or aggravated during active duty (AD) or any period 
of ACDUTRA during which the individual was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty; or for any injury incurred during any period of 
inactive duty training (INACDUTRA) in which the individual 
was disabled or died from an injury incurred or aggravated in 
the line of duty).  

However, the Board points out that treatment records from T. 
M. A., M.D. (Dr. A) indicate that the veteran had a history 
of hallux rigidis and arthritis of the first metatarsal 
phalangeal joint prior to his injury of the right great toe.  
Further, while the Board acknowledges that Dr. A opined that 
the veteran's October 1998 injury worsened the veteran's pre-
existing right foot condition, requiring surgery, the Board 
finds that the treatment records actually show that the 
surgery was initially recommended to the veteran prior the 
October 1998 injury, in August 1998, and that at that time, 
no relationship was indicated between his service and the 
problem with his right great toe.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").   See also Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

Similarly, Dr. A appears to have based his opinion on the 
history as related by the veteran, and not a review of the 
entire claims file.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by any additional medical comment, does not constitute 
competent medical evidence).  See also Reonal v. Brown, 5 
Vet. App. 458, 494-95 (1993) (the presumption of credibility 
is not found to "arise" or apply to a statement of a 
physician based on a factual premise or history as related by 
the veteran).  Thus, the probative value of the veteran's 
treating provider's opinion is diminished.  

Moreover, the August 2005 VA examiner clearly concluded that 
the veteran's current right great toe disability was not 
related to the veteran's military service, and further 
concluded that any pre-existing right great toe disability 
was not aggravated during his military service.   See 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Although the Board may not ignore medical opinion evidence, 
greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The VA 
examination report indicates that the VA examiner reviewed 
the veteran's entire claims folder prior to finding that it 
was unlikely that the veteran's current right great toe 
disability was related to his military service.  In short, 
the VA examiner's opinion has significant probative weight 
since it was based on a review of the complete record, and 
the VA examiner not only considered the veteran's assertions 
and medical history, but also undertook a comprehensive 
clinical examination of him.  See Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).

Therefore, the only evidence portending that the veteran has 
residuals of an injury to the right great toe related to his 
service, comes from him personally.  As a layperson, the 
veteran simply does not have the necessary medical training 
and/or expertise to diagnose or determine the etiology of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 495-
498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  As such, his allegations, alone, have 
no probative value without medical evidence substantiating 
them.  So the preponderance of the evidence is against his 
claim, in turn, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Failure to Report to VA Examinations

The veteran was scheduled for VA examinations in order to 
determine the nature and etiology of his right great toe 
disability and back disability pursuant to the Board's June 
2006 remand.  However, he has failed to report for his 
evaluations as scheduled.  See 38 C.F.R. § 3.655(b) 
(when a claimant fails to report for a VA examination 
scheduled in conjunction with a claim for an increased 
disability evaluation, the claim shall be disallowed; when a 
claimant fails to report for a VA examination scheduled in 
conjunction with a claim for service connection, the claim 
shall be evaluated on the evidence of record).  See also Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not ... a one-way street.  If a veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence.").  Thus, although 
additional information may have been gained to his benefit 
from the examinations, the veteran did not comply with VA's 
best efforts to have him examined.  The nondiscretionary 
("shall" be disallowed) language in § 3.655(b) means the 
claims for increased disability ratings must be denied, 
regardless, indeed if only based on a failure to report for 
necessary medical evaluations to assess the severity of the 
disabilities at issue.  Further, the Board has no option but 
to consider his claims for service connection based on 
the evidence of record, which is insufficient to grant his 
claims.  




ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for residuals of an injury 
to the right great toe is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


